DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

NOTE:  The terms “digitizer”, “computing device”, and “fabricator”, when read in light of the specification disclosure and the plain meaning as would be understood by one of ordinary skill in the art, cover class of known structures and hence are NOT considered to be generic placeholders for the term "means", and therefore do not invoke 35 USC 112f.   Notably, the term “computing device” is equivalent to “computer”.  





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., “Design and fabrication of complete dentures using CAD/CAM technology”, Medicine (Baltimore), 2017 Jan; 96(1): e5435; Published online 2017 Jan 10; pp. 1-13, Published by Wolters Kluwer Health, Inc.  Han discloses:

Regarding claim 1, a method of fabricating a maxillary tray appliance (abstract:  see:


    PNG
    media_image1.png
    56
    666
    media_image1.png
    Greyscale

), the method comprising the steps of: 

obtaining, by a digitizer, a first virtual model of an edentulous maxillary gum of a patient (the “maxillary mast cast”, which is of the maxillary gum, is obtained and then digitized, as follows:


    PNG
    media_image2.png
    509
    1270
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    1295
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    199
    1252
    media_image4.png
    Greyscale


	Figure 2, #1 depicts the maxillary master cast:

    PNG
    media_image5.png
    212
    546
    media_image5.png
    Greyscale


);

obtaining, from a data base, a virtual component, wherein the virtual component comprises a virtual contacting surface, the virtual contacting surface selected from the group consisting of: ridge type, plate type, and pin type (the “occlusal rim with maxillary baseplate” is a 3D digital model as seen in figure 3, #3; it is “virtual” because it is a 3D digital model; it also has a contacting surface of a ridge type, as better seen in figure 3D and 3L, reproduced below:

[AltContent: textbox (Ridge type contacting surface)][AltContent: textbox (Ridge type contacting surface)]
    PNG
    media_image6.png
    671
    308
    media_image6.png
    Greyscale


Better seen in the final fabricated product in figure 6K:

    PNG
    media_image7.png
    315
    276
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    263
    1299
    media_image8.png
    Greyscale

); 

receiving, by a computing device, the first virtual model; aligning, by the computing device, the first virtual model or the virtual component in 3D space (

    PNG
    media_image9.png
    209
    1406
    media_image9.png
    Greyscale

); 

generating, by the computing device, a virtual tray appliance ( 

    PNG
    media_image10.png
    81
    1290
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    319
    1223
    media_image11.png
    Greyscale

); and

fabricating, by a fabricator, a maxillary tray appliance using the virtual tray appliance (

    PNG
    media_image12.png
    283
    1277
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    387
    1194
    media_image13.png
    Greyscale

).



claim 15, the method of claim 1, wherein the step of aligning is based on user input ( 


    PNG
    media_image9.png
    209
    1406
    media_image9.png
    Greyscale

	The point matching is based on the models, and the models are based on master cast impression, which are user input, and therefore the matching is based on user input:

    PNG
    media_image2.png
    509
    1270
    media_image2.png
    Greyscale

). 

Regarding claim 16, the method of claim 1, wherein the virtual contacting surface is the ridge type; and wherein the virtual contacting surface is substantially straight in cross sectional view (refer to the claim 1 rejection above, and to:

[AltContent: textbox (Substantially straight in cross-section)][AltContent: textbox (Ridge type contacting surface)]
    PNG
    media_image6.png
    671
    308
    media_image6.png
    Greyscale


). 

Regarding claim 17, the method of claim 1, wherein the virtual component additionally defines at least one tooth form ( 

[AltContent: textbox (Teeth are added to the maxillary baseplate)]
    PNG
    media_image14.png
    305
    385
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    280
    1271
    media_image15.png
    Greyscale


). 

Regarding claim 18, the method of claim 17, wherein the at least one tooth form is a first premolar tooth form, and the first premolar tooth form has no lingual cusp (

[AltContent: textbox (Premolars)]
    PNG
    media_image16.png
    714
    618
    media_image16.png
    Greyscale

.

Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitations of, “The method of claim 1, further comprising the steps of: decimating, by the computing device, the first virtual model to obtain a second virtual model; defining, by the computing device, a first region of interest on a palatal portion of the second virtual model; selecting, by the computing device, a best fitting palatal form from a library of palatal forms; determining, by the computing device, a transformation matrix based on the best fitting palatal form; generating, by the computing device a virtual base portion based on the first virtual model; and wherein the step of aligning is based on the transformation matrix.”  Claims 3-10 are dependent. 

Regarding claim 11, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitations of, “The method of claim 1, wherein the step of aligning is based on a virtual model reference plane; the virtual model reference plane being defined by: (a) a virtual model left hamular notch, (b) a virtual model right hamular notch, and (c) a virtual model incisive papilla; and wherein the virtual contacting surface defines a virtual contacting surface in cross sectional view.”  Claims 12-14 are dependent.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665